Appeal from a judgment of the Court of Claims, filed in the office of the clerk of that court on April 24, 1939, awarding to the claimant-respondent the sum of $18,205.35 as damages for the death of her husband. The claim sounds in negligence. Claimant-respondent was operating a Plymouth automobile in a northerly direction along State Route 9W about one mile north of the village of Ravena. It was a two-strip concrete highway. A bus approached from the north and was coming over the white line in the center of the highway onto the claimant-respondent’s side. She pulled her car to the right and it ran off the east edge of the concrete. At this point there was a drop of from five to seven inches between the surface of the concrete and the surface of the adjoining shoulder of the road and the shoulder was rough and there was a rut immediately adjacent to the edge of the concrete. After dropping into this rut the car proceeded for some distance until it struck some obstruction and then bounced back onto the concrete and ran diagonally across the same into the ditch on the left side where it was damaged and plaintiff’s husband was killed. The condition of the highway at the point of the accident with the seven-inch drop right along the edge of the concrete pavement was dangerous and the cause of the accident. It formed a sufficient basis for the Court of Claims’ findings of negligence on the part of the State in the maintenance of the highway. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.